                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:18-CV-274-FL


 HAROLD JONES, LUIS GONZALEZ,                    )
 HODGES SESSOMS, and GLENN                       )
 SURLES,                                         )
                                                 )
                      Plaintiffs,                )
                                                 )
       v.                                        )                      ORDER
                                                 )
 CANAL WOOD, LLC; CANAL CHIP,                    )
 LLC also known as North Carolina Chip,          )
 LLC; and CANAL HOLDINGS, LLC,                   )
                                                 )
                      Defendants.                )



       This matter is before the court on defendants’ motions to dismiss for failure to state a claim

(DE 23, 25). Plaintiffs responded in opposition and defendants replied. In this posture, the issues

raised are ripe for ruling. For the following reasons, defendants’ motions are granted.

                                    STATEMENT OF THE CASE

       This action arises out of the closing of a wood-chipping plant in Wilson County, North

Carolina (the “NC Chip Mill”). Plaintiffs are former workers at the NC Chip Mill who claim

defendants owe them severance benefits and other relief under an employee benefit plan pursuant

to the Employee Retirement Income Security Act (ERISA).

       Plaintiffs filed a putative class action complaint on June 13, 2018, on behalf of themselves

and all others similarly situated, attaching and relying upon a document titled “The Canal Industries,

Inc. Severance Benefit Plan” (the “Plan”), and seeking the following relief:
        1)      “[T]o recover benefits due, enforce their rights to benefits, and clarify their rights to

                benefits under the Plan,” pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B);

        2)      “[T]o pursue remedies for breach of fiduciary duty” under ERISA, 29 U.S.C. § 1109,

                pursuant to 29 U.S.C. § 1132(a)(2);

        3)      “[T]o enjoin further violations and obtain other appropriate equitable relief,”

                pursuant to ERISA, 29 U.S.C. §1132(a)(3); and

        4)      “[T]o recover attorneys’ fees and costs,” pursuant to ERISA, 29 U.S.C. § 1132(g).

(Compl. ¶1).

        Plaintiffs assert that defendants are “successor[s]” to non-party Canal Industries, Inc., (id.

¶¶ 9-11), and that they are related to Canal Industries, Inc., in such manner as to subject them to

liability to plaintiffs under the Plan, which relationships the court discusses in further detail herein.

        Defendant Canal Holdings, LLC, filed the instant motion to dismiss for failure to state a

claim on August 28, 2018, pursuant to Federal Rule of Civil Procedure 12(b)(6), relying in part upon

articles of merger filed with the South Carolina Secretary of State. On the same date defendants

Canal Wood, LLC, and Canal Chip, LLC, filed their motion to dismiss, relying upon the following

documents:

        1)      Affidavit of Cheryl Bradford, a human resources manager for defendant Canal

                Wood, LLC;

        2)      “Asset Purchase Agreement” by and between non-party North Carolina Chip

                Company, non-party Canal Industries, Inc., and defendant Canal Wood, LLC, dated

                April 30, 2001 (“NC Chip APA”);

        3)      “Articles of Merger of Domestic and Foreign Corporations into [non-party] Canal


                                                   2
               Wood Corporation”;

       4)      State of South Carolina, Secretary of State, “Articles of Organization Limited

               Liability Company”;

       5)      State of Delaware, Secretary of State, “Certificate of Formation of [non-party] Canal

               Acquisition, LLC”;

       6)      State of Delaware, Secretary of State, “Certificate of Formation of [defendant] Canal

               Chip, LLC”;

       7)      “Annual Return/Report of Employee Benefit Plan”; and

       8)      Department of the Treasury, Internal Revenue Service 2016 “Instructions for Form

               5500.”

       Plaintiffs responded in opposition to the motions to dismiss on October 12, 2018, stating in

part that if the court considers the documents attached to the motion to dismiss by defendants Canal

Wood, LLC, and Canal Chip, LLC, then the court should convert the motion to one for summary

judgment and also consider the following documents in opposition thereto, attached to plaintiffs’

response:

       1)      “North Carolina General Warranty Deed” between non-parties Canal Industries, Inc.,

               and North Carolina Chip Company;

       2)      Plaintiffs’ declarations;

       3)      Declaration of William Joseph Austin, Jr., attorney for plaintiffs, attaching additional

               exhibits including correspondence, memoranda, and corporate documents.

       On November 2, 2018, defendants Canal Wood, LLC, and Canal Chip, LLC, filed a

document comprising: 1) a response and objection to plaintiffs’ request to convert the motion to


                                                  3
dismiss to one for summary judgment, and 2) objection to certain exhibits attached to plaintiffs’

opposition. Defendants also filed on the same date replies in support of their motions to dismiss.

On November 20, 2018, plaintiffs responded to the response and objections by defendants Canal

Wood, LLC, and Canal Chip, LLC.

                                       STATEMENT OF THE FACTS

         The facts alleged in the complaint may be summarized as follows.1 Throughout the 1990s

and up to and including March 30, 2001, plaintiffs were employed at NC Chip Mill and paid by non-

party Canal Industries, Inc., from its central office located in Conway, South Carolina. During that

time, plaintiffs were offered severance benefits described in the Canal Industries, Inc., Employee

Handbook as follows:

         [Non-party] Canal Industries, Inc. offers severance pay for all executive and
         non-executive positions during the times of job elimination or layoffs. For
         non-executive management positions the company will grant one week of pay for
         every full year of employment up to a maximum of 26 weeks. If the employee has
         worked for the company for less than 4 years, a minimum of four weeks’ pay will be
         granted.

(Compl. ¶ 13).

         Effective May 22, 2000, non-party Canal Industries, Inc., adopted the Plan, which by its

terms “govern[s] all payments made to ‘Eligible Employees’ as defined [therein] on account of

separation from employment, including separation that may occur due to job elimination or lay off.”

(Plan “Preliminary Statement” (DE 1-1 at 12)). Key terms of the Plan, as pertinent to the instant

motions are as follows.

         The Plan provides generally an entitlement to severance benefits, in that an “Eligible


         1
           The court sets forth in the analysis herein its reasons for not considering upon the instant motions documents
attached to the motions to dismiss and opposition thereto.

                                                           4
Employee shall be entitled to a benefit, payable as set forth [in the Plan], in a total amount equal to

his or her Basic Severance Pay as calculated [in the Plan], provided that he or she incurs an

involuntary termination of employment with a Participating Employer.” (Plan § 2.1).2 The plan

provides an exclusion in the following circumstance, as pertinent here:

         2.4       In the event of the “Sale of the Employer” (as defined in this Section 2.4) by
                   which the Employee is employed, benefits shall not be paid, and if payment
                   of Severance Pay has commenced, such payment shall be discontinued
                   immediately, in the case of any Eligible Employee who is:

                   (a)      employed in any position by the purchaser or surviving business; [or]

                   (b)      offered any comparable position by the purchaser or surviving
                            business . . . where the workplace is not changed . . . .

                   A “Sale of the Employer” means a sale of all or part of the employer by
                   which the Eligible Employee is employed, or any facility in which the
                   Eligible Employee works, whether by the sale of stock or assets, as well as
                   a merger or consolidation of all or part of the employer in which the Eligible
                   Employee works with another corporation.

(Id. § 2.4).

         The term “Eligible Employee” means “a person who, immediately prior to his Severance of

Employment: . . . was employed as an employee[] by a Participating Employer. . . .” (Id. § 1.6). The

term “Severance of Employment” means “any involuntary termination of employment by an Eligible

Employee with a Participating Employer, other than a termination for Cause. . . .” (Id. § 1.13). The

term “Participating Employer” means “the Company and any other employer in the Canal Family

of Companies that adopts this Plan.” (Id. § 1.10). The term “Company” means non-party Canal

Industries, Inc. (Id. § 1.5). The term “Canal Family Companies” is defined as follows:




          2
            Capitalized terms underlined throughout this order are defined in the Plan and as set forth in pertinent part in
the text above. In this order, the court designates emphasis added by italics.

                                                             5
(Id. § 1.2).

        According to the complaint, “[t]he Plan was established as a part of an aggressive

restructuring of the Canal Family of Companies to provide enhanced severance benefits to

employees displaced by reorganization and to avoid triggering claims for payment of severance

benefits to employees retained by the successor Canal entities, including defendants.” (Compl. ¶

17). Plaintiffs assert that defendant Canal Holdings, LLC, is a “successor by merger to Canal

Industries, Inc. and to all or part of the Canal Family of Companies” as that term is defined in the

Plan. (Id. ¶ 11).

        On November 8, 2000, less than six months after the Plan was adopted, defendant “Canal

Wood, LLC, under its prior name Canal Acquisitions, LLC, acquired the assets of [non-party] Canal

Wood Corporation and offered employment to and hired employees who are Participants in the

Plan.” (Id. ¶ 24).3      “Canal Acquisitions, LLC was renamed [defendant] Canal Wood, LLC on or

about January 25, 2001.” (Id.). On April 30, 2001, “defendant Canal Wood LLC acquired the assets

of [non-party] North Carolina Chip Company and offered employment to and hired employees who

are Participants in the Plan, including Plaintiffs.” (Id. ¶ 25).

        According to plaintiffs, “[i]n employee meetings held at NC Chip Mill both before and after

April 30, 2001, Plaintiffs were informed that no changes were being made as a result of the


        3
            The word “Participants” is not a defined term in the Plan.

                                                           6
restructuring, that it was only a company name change, and that all operations and employment

would continue as before at the same location and they would receive the same pay and benefits.”

(Id. ¶ 27). “Consistent with the information provided to Plaintiffs in employee meetings, the only

change after April 30, 2001 was they were paid by ‘Canal Wood’ rather than by ‘Canal Industries.’”

(Id. ¶ 28). Plaintiffs continued to be paid by “Canal Wood” in this manner into 2016, by “paychecks

. . . issued from defendants’ centralized location in Conway, South Carolina.” (Id.).

         On September 1, 2016, “a fire destroyed NC Chip Mill.” (Id. ¶ 29). “As a result of the fire,

Canal Wood[4] ceased all operations at NC Chip Mill and terminated its employees employed at NC

Chip Mill, including Plaintiffs.” (Id. ¶ 30). “Following their termination, Plaintiffs submitted claims

for severance benefits.” (Id. ¶ 31).5 According to the complaint, “[i]n response to Plaintiffs[’]

claims, Canal Wood[4] denied and continues to deny the existence of the Plan and refused and

continues to refuse to consider or administer Plaintiffs[’] claims for severance benefits under the

Plan.” (Id. ¶ 32).

         Plaintiffs allege that under the terms of the Plan, plaintiffs qualify for severance benefits as

follows: for plaintiff Harold Jones, an amount equal to 25 weeks of pay, or $14,000.00; for plaintiff

Luis Gonzalez, 17 weeks of pay, or $6,120.00; for plaintiff Hodges Sessoms, 19 weeks of pay, or

$7,068.00; and for plaintiff Glenn Surles, 26 weeks of pay, or $14,170.00. (Id. ¶¶ 39, 46, 53, 60).




         4
            Plaintiffs specify in the introduction of the complaint that they refer to all defendants in the complaint
“collectively” as “Canal Wood.” (Compl. p. 1).
         5
            Plaintiffs do not specify in the complaint to whom they submitted claims for severance benefits. The Plan
states that “[i]n the event of a claim by any person for any benefit under the Plan, . . . the claimant shall present the
reason for his or her claim in writing to the Plan Administrator.” (Plan § 5.4). The Plan Administrator is defined as “the
Senior Vice President of Human Resources of the Company.” (Id. § 1.11).

                                                            7
                                     COURT’S DISCUSSION

A.      Standard of Review

        “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as true and construes

these facts in the light most favorable to the plaintiff,” but does not consider “legal conclusions,

elements of a cause of action, . . . bare assertions devoid of further factual enhancement[,] . . .

unwarranted inferences, unreasonable conclusions, or arguments.” Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

B.      Analysis

        1.      Documents outside pleadings

        The parties raise an issue whether the court should consider documents attached to the instant

motions and opposition thereto in deciding the motions. For the following reasons, the court

declines to consider them.

        “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as one for summary judgment under

Rule 56.” Fed. R. Civ. P. 12(c). In that event, “[a]ll parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.” Id.

        “Consideration of a document attached to a motion to dismiss ordinarily is permitted only

when the document is ‘integral to and explicitly relied on in the complaint,’ and when ‘the plaintiffs

do not challenge the document’s authenticity.’” Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d


                                                    8
597, 606-07 (4th Cir. 2015) (quoting Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d

212, 234 (4th Cir.2004)).

        The Fourth Circuit has “recognized a narrow exception to this standard, under which courts

are permitted to consider facts and documents subject to judicial notice without converting the

motion to dismiss into one for summary judgment.” Id. at 607. “Under Federal Rule of Evidence

201 courts at any stage of a proceeding may ‘judicially notice a fact that is not subject to reasonable

dispute,’ provided that the fact is ‘generally known within the court’s territorial jurisdiction’ or ‘can

be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.’” Id. (quoting Fed. R. Evid. 201(b)). “Nevertheless, when a court considers relevant

facts from the public record at the pleading stage, the court must construe such facts in the light most

favorable to the plaintiffs.” Id. “Moreover, the determination whether a fact properly is considered

under this exception depends on the manner in which a court uses this information.” Id.

        Thus, availability of a document as a public filing or record is not determinative on whether

the court should consider it or its contents as an undisputed fact for purposes of a motion to dismiss.

See id.; see, e.g., Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013) (holding

that district court erred in considering statements made in public hearing, “impermissibly reaching

outside the pleadings to make findings of fact”); Humane Soc’y of the United States v. Hanor Co.

of Wisconsin, LLC, No. 4:15-CV-109-FL, 2016 WL 3435192, at *3–4 (E.D.N.C. June 17, 2016)

(declining to consider on motion to dismiss through judicial notice multiple documents

“originat[ing] from a government entity”); cf. Hall v. Virginia, 385 F.3d 421, 424 n.3 (4th Cir.

2004) (taking judicial notice of specific facts on voting-age statistics, which facts were publically

disseminated by the Virginia Division of Legislative Services website, and which the court referred


                                                   9
to as “items of public record”).

       Here, none of the documents attached to the motions to dismiss or the opposition thereto are

“integral to and explicitly relied on in the complaint,” Zak, 780 F.3d at 606. Defendants Canal

Wood, LLC, and Canal Chip, LLC, nonetheless, urge the court to consider the NC Chip APA

because the complaint alleges Canal Wood, LLC, acquired the assets of non-Party North Carolina

Chip Company on April 30, 2001, the date of the NC Chip APA. (Compl. ¶ 25). Thus, they argue,

the NC Chip APA is “the operative, controlling document under which Plaintiffs, Plan participants,

became employed by Canal Wood, LLC. . . .” (Mem. (DE 34) at 5). While the court does not

foreclose consideration of the NC Chip APA at a future juncture, the court does not consider it in

this instance because plaintiffs do not explicitly rely upon the NC Chip APA in the complaint, and

because consideration of it is not necessary to the court’s decision herein.

       Defendants also urge the court to take judicial notice of corporate filings available in the

public record, including articles of merger and an IRS form pertaining to ERISA benefits. Under

the circumstances of the instant motions, however, taking judicial notice of documents attached to

the motions to establish the truth of their contents or other statements therein is not warranted.

While the court may take judicial notice of the fact of the filing of the documents in the public

record, it is premature at this juncture to conclude, regarding their contents and all statements

therein, that their “accuracy cannot reasonably be questioned.” Zak, 780 F.3d at 607 (quoting Fed.

R. Evid. 201(b)). In any event, where the documents are not necessary for the instant decision, the

court declines to consider them.

       2.      Failure to State a Claim

       Defendants argue that plaintiffs’ claim for and related to benefits must be dismissed because


                                                 10
the Plan provides under the circumstances alleged that plaintiffs shall receive no benefits under the

Plan. Defendants also argue that plaintiffs’ claims for breach of fiduciary duty and for equitable

relief must be dismissed on several grounds. The court addresses each claim in turn.

               a.      Claim for benefits

       As noted above, plaintiffs assert a claim “to recover benefits due, enforce their rights to

benefits, and clarify their rights to benefits under the Plan.” (Compl. ¶ 1; see Compl. ¶¶ 78-79 &

p. 19). ERISA provides a cause of action by a beneficiary “to recover benefits due to him under the

terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

       “The award of benefits under any ERISA plan is governed in the first instance by the

language of the plan itself.” Lockhart v. United Mine Workers of America 1974 Pension Trust, 5

F.3d 74, 78 (4th Cir.1993). “This Court applies the federal common law of contracts to interpret

ERISA plans.” Ret. Comm. of DAK Americas LLC v. Brewer, 867 F.3d 471, 480 (4th Cir. 2017).

“One of the primary functions of ERISA is to ensure the integrity of written, bargained-for benefit

plans,” and “[t]o satisfy this objective, the plain language of an ERISA plan must be enforced in

accordance with its literal and natural meaning.” Id. at 481 (quotations omitted).

       Here, the Plan provides that in the event of the “Sale of the Employer” as defined in Section

2.4, “benefits shall not be paid” in the case of any Eligible Employee who is “offered any

comparable position by the purchaser or surviving business . . . where the workplace is not

changed.” (Plan § 2.4) (emphasis added). In turn, “‘Sale of the Employer’ means a sale of all or

part of the employer by which the Eligible Employee is employed, or any facility thereof in which

the Eligible Employee works, whether by the sale of stock or assets, as well as a merger or


                                                  11
consolidation of all or part of the employer in which the Eligible Employee works with another

corporation.” (Id.).

        The facts alleged in the complaint fall squarely within the scope of this “Sale of the

Employer” exclusion of benefits. Plaintiffs allege that up to, and at the time of, adoption of the Plan,

they were “employed at NC Chip Mill and paid by Canal Industries, Inc.” (Compl. ¶ 12). Under

the Plan, they were “eligible employees in the Canal Family of Companies.” (Id. ¶ 15). On or about

April 30, 2001, defendant Canal Wood, LLC “acquired the assets of the North Carolina Chip

Company,” (id. ¶ 25), which is one of the entities listed as a member of the “Canal Family of

Companies” as defined in Section 1.2 of the Plan. According to plaintiffs, upon that corporate

acquisition, defendant Canal Wood, LLC, “offered employment to and hired employees who are

Participants in the Plan, including Plaintiffs.” (Compl. ¶ 25). From that point onward, “they were

paid by ‘Canal Wood’ rather than by ‘Canal Industries,’” but they continued working at the NC Chip

Mill. (Id. ¶¶ 28, 30).

        In this manner, all the requirements of the Section 2.4 exclusion are met. Prior to April 2001,

they were paid by Canal Industries, Inc., employees of the Canal Family of Companies, and working

at the NC Chip Mill. A “Sale of the Employer” took place “by the sale of stock or assets” or

“merger or consolidation of all or part of the employer,” (Plan § 2.4), in the form of the sale of North

Carolina Chip Company to defendant Canal Wood, LLC, which “offered employment to and hired”

plaintiffs. (Compl. ¶ 25). Plaintiffs held a “comparable position” at NC Chip Mill and the

“workplace [was] not changed.” (Plan § 2.4).

        In sum, because all the requirements of the Section 2.4 exclusion are met, “benefits shall not

be paid” in accordance with the Plan. (Plan § 2.4). Thus, where the Plan does not provide for


                                                  12
payment of benefits to plaintiffs on the basis of the facts alleged, plaintiffs’ claim “to recover

benefits due, enforce their rights to benefits, and clarify their rights to benefits under the Plan,”

pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B), must be denied as a matter of law.

       Plaintiffs suggest they may circumvent the plain language of the Section 2.4 exclusion for

several reasons, each of which are unavailing. Plaintiffs argue, for example, that application of

Section 2.4 to preclude severance claims for plaintiffs “is completely at odds with [Canal Wood’s]

representation to employees that ‘no changes were being made as a result of restructuring, that it was

only a company name change, and that all operations and employment would continue as before at

the same location and they would receive the same pay and benefits.’” (Pls’ Mem. (DE 30) at 17

(quoting Compl. ¶ 27)). Plaintiffs suggest that the alleged statement that they would receive the

same “benefits” should preclude defendants from now asserting applicability of the Section 2.4

exclusion.

       It is well-established, however, that “a plaintiff may not bring an equitable estoppel claim

that would result in a payment of benefits that would be inconsistent with the written plan, or would,

as a practical matter, result in an amendment or modification of a plan.” Ret. Comm. of DAK, 867

F.3d at 485 (quoting Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 956 (9th Cir. 2014)).

Where Section 2.4 of the Plan plainly precludes an award of benefits upon the asset acquisition by

defendant Canal Wood, LLC, plaintiffs cannot now rely upon a representation contrary to the terms

of the Plan to preclude application of Section 2.4. See id. (“[E]stoppel cannot be used to require the

payment of benefits that conflicts with the express, written terms of the Plan.”). The court addresses

further below plaintiffs’ argument that the same representation constitutes a breach of fiduciary duty

or other basis for equitable relief apart from a claim for benefits under the Plan.


                                                 13
       Plaintiffs also suggest a shared or overlapping corporate identity between defendants and

Canal Industries, Inc., and other predecessor or affiliated corporate entities, including members of

the Canal Family of Companies, which precludes application of Section 2.4 or requires a finding that

defendant Canal Wood, LLC, adopted the Plan. Plaintiffs allege, for example, that defendant Canal

Wood, LLC, is “the successor in interest of Canal Wood Corporation and Canal Industries Inc. and

a Plan Sponsor and fiduciary for the Plan.” (Compl. ¶ 9). Plaintiffs also refer collectively to all

defendants as “Canal Wood,” which is not itself the name of any one corporate entity. (Compl. p.

1). Plaintiffs suggest, in this regard, a disregard of corporate formalities or application of an alter

ego theory of liability. Plaintiffs’ suggestion fails, however, because plaintiffs have not alleged

sufficient facts to give rise to a plausible inference of alter ego liability or disregard of corporate

formalities in a manner material to the award of benefits under the Plan.

       As a general rule, in the context of ERISA, “piercing the corporate veil” or “alter ego and

mere instrumentality” theories may provide a basis for imposing liability on one corporation for the

actions of another. Peacock v. Thomas, 516 U.S. 349, 354 (1996) (“Piercing the corporate veil is not

itself an independent ERISA cause of action, but rather is a means of imposing liability on an

underlying cause of action.”) (quotations omitted); Varity Corp. v. Howe, 516 U.S. 489, 492 (1996)

(“Since the lower courts found that Varity and Massey-Ferguson were ‘alter egos,’ we shall refer

to them interchangeably.”); Keffer v. H.K. Porter Co., 872 F.2d 60, 65 (4th Cir. 1989) (“[B]ecause

Connors was at all relevant times acting as Porter’s agent, alter ego and mere instrumentality, it was

appropriate to pierce the corporate veil and hold Porter liable for the continuation of the Retirees’

benefits.”) (quotations omitted).

       “Whether the corporate veil should be pierced is necessarily a factual inquiry to be conducted


                                                  14
on a case-by-case basis.” Keffer, 872 F.2d at 65.

         Among other factors, we have identified the following as suggesting the propriety
         of piercing the veil: gross undercapitalization of the subservient corporation; failure
         to observe corporate formalities; nonpayment of dividends; siphoning of the
         corporation’s funds by the dominant corporation; non-functioning of officers and
         directors; absence of corporate records; and the fact that the corporation is merely
         a facade for the operation of the dominant stockholder or stockholders.

Id.

         Plaintiffs’ allegations in the complaint are insufficient to invoke piercing the corporate veil

or alter ego liability. Plaintiffs’ reference to defendant Canal Wood, LLC, and defendant Canal

Chip, LLC, as “the successor in interest” to, among others, Canal Industries, Inc., and reference to

defendants collectively as “Canal Wood,” (Compl. ¶ 9 & p.1), is not sufficient to treat them as the

same entity for purposes of liability or treatment in accordance with the Plan. The Plan precisely

defines “Canal Family of Companies” as including Canal Industries, Inc., but it does not mention

defendant Canal Wood, LLC, nor defendant Canal Chip, LLC. (Plan § 1.2). Indeed, plaintiffs

suggest through allegations in the complaint that defendant Canal Wood, LLC, was not in existence

at the time of adoption of the Plan. (Compl. ¶ 24). Plaintiffs also do not include any allegation that

defendant Canal Wood, LLC, or Canal Chip, LLC, later adopted the plan, or otherwise took action

to be treated “as a single employer” in the “Canal Family of Companies” defined in Section 1.2 of

the Plan.6

             Plaintiffs urge the court to apply a different standard of successor liability, quoting Chicago

Truck Drivers, Helpers & Warehouse Workers Union (Indep.) Pension Fund v. Tasemkin, Inc., 59



         6
            In addition, with respect to Canal Chip, LLC, and Canal Holdings, LLC, plaintiffs do not allege facts
permitting an inference that they were employees of such entities “immediately prior to [their] Severance of
Employment” (Plan § 1.6), such that they could be entitled to benefits as “Eligible Employees” of those entities under
the Plan (Plan § 2.1).

                                                         15
F.3d 48, 49 (7th Cir. 1995), for the proposition that “this theory allows lawsuits against even a

genuinely distinct purchaser of a business if (1) the successor had notice of the claim before the

acquisition; and (2) there was substantial continuity in the operation of the business before and after

the sale.” Plaintiffs do not allege here, however, that any “successor had notice of the claim before

the acquisition[s]” that are alleged in the complaint. Id. (emphasis added). Indeed, plaintiffs

allegedly submitted their “claims for severance benefits” on or after September 1, 2016,

approximately fifteen years after the corporate acquisitions alleged in the complaint. (Compl. ¶¶ 24-

25, 29, 31).

        Plaintiffs also suggest that, in any event, they meet the standard for piercing the corporate

veil or alter ego liability. They assert in their brief that an undefined group of “Management

Owners,” “who were actively involved in managing and operating the business of Canal Wood

Corporation, Canal Industries, Inc., and North Carolina Chip Company, formed Canal Wood, LLC

to purchase the assets of those companies they managed and operated.” (Pls’ Mem. (DE 30) at 23).

Here, however, plaintiffs are not quoting from the complaint, but rather are relying upon materials

outside the pleadings. The complaint contains insufficient facts to permit plaintiffs to proceed on

such theories of liability, particularly in the context of the instant Plan which carefully defines

corporate entities and includes a broad exclusion in the event of “Sale of the Employer.” (Plan §

2.4).

        Plaintiffs also argue that provisions in the plan defining “Severance Date,” “Severance of

Employment,” and “Year[s] of Service” “do not inform Participants they will be disqualified from

ever receiving severance benefits upon continued employment with the Canal Family [of]

Companies,” particularly where the Plan can only be terminated “by action of the Plan


                                                  16
Administrator.” (Pls’ Mem. (DE 30) at 19 (quoting Plan §§ 1.13, 6.2). This argument, however,

is premised upon the assumption that plaintiffs continued employment with the “Canal Family of

Companies,” after the April 2001 acquisition by defendant Canal Wood, LLC. Where plaintiffs

have not alleged any facts tending to show that defendant Canal Wood, LLC, falls under the

definition of the “Canal Family of Companies” or that defendant Canal Wood, LLC, “adopt[ed] this

Plan” as a “Participating Employer,” the plain language of the “Sale of the Employer” exclusion in

Section 2.4 applies. (See Plan §§ 1.2, 1.6(a), 1.10, 2.4).

         In sum, plaintiffs fail to state a claim for or related to benefits under the Plan. Therefore,

plaintiffs’ first claim under 29 U.S.C. § 1132(a)(1)(B) must be dismissed without prejudice.7

                  b.       Claim for breach of fiduciary duties

         Plaintiffs assert a claim for breach of fiduciary duties, under ERISA, 29 U.S.C. § 1132(a)(2),

which provides a cause of action “for appropriate relief under” 29 U.S.C. § 1109. In turn, § 1109

provides:

         Any person who is a fiduciary with respect to a plan who breaches any of the
         responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
         shall be personally liable to make good to such plan any losses to the plan resulting
         from each such breach, and to restore to such plan any profits of such fiduciary
         which have been made through use of assets of the plan by the fiduciary, and shall
         be subject to such other equitable or remedial relief as the court may deem
         appropriate, including removal of such fiduciary.

29 U.S.C.A. § 1109(a) (emphasis added). Because of the emphasized text, the Supreme Court has



         7
             Because plaintiffs fail to state a claim under § 1132(a)(1)(B), the court does not reach defendant Canal
Holding, LLC’s argument that plaintiffs failed to exhaust administrative remedies under the Plan. While the court does
not determinatively address exhaustion here, the court notes that, while defendant Canal Holding, LLC, states that
plaintiffs have not pursued “any of the mandatory appeals procedures for denied claims,” (Mem. (DE 24) at 20), it is not
clear from Plan documents or defendants’ argument to whom such appeals should have been or should be addressed.
The court also does not reach additional arguments and case law cited by defendants in their briefs where those
arguments and case law are not consistent with the court’s analysis and authorities cited herein.

                                                          17
interpreted these provisions as providing a cause of action by a beneficiary only on behalf of a

benefit plan, and not on behalf of the beneficiary. See Variety Corp., 516 U.S. at 515 (holding that

§ 1132(a)(2) “does not provide a remedy for individual beneficiaries”).

       Here, plaintiffs seek remedies for themselves and other similarly situated beneficiaries of the

Plan for defendants’ asserted breaches of fiduciary duties. In support of their claim they state

“Plaintiffs and other Participants and their beneficiaries who qualify for benefits under the terms of

the Plan have suffered loss of entitlement to severance benefits.” (Compl. ¶ 84) (emphasis added).

As relief, they seek to have defendants “notify employees of their rights under the Plan, to appoint

a Plan Administrator to receive and administer claims under the Plan, to facilitate submission of

claims by its Participants and their beneficiaries, to administer and pay severance benefits in

accordance with the terms of the Plan, and to make good the severance benefits offered to

Participants under the terms of the Plan.” (Id. ¶ 85) (emphasis added).

       Accordingly, plaintiffs do not state a claim for relief on behalf of the Plan in their second

claim under § 1132(a)(2). While plaintiffs assert they should be entitled to assert a claim under

§ 1132(a)(2) “on behalf of all Plan participants,” (Pls’ Mem. (DE 30) at 12), this argument is self-

defeating. Even if they are asserting a claim on behalf of all Plan participants (in addition to claims

on their own behalf), a § 1132(a)(2) claim must remedy in some respect “plan injuries.” LaRue v.

DeWolff, Boberg & Assocs., Inc., 552 U.S. 248, 256 (2008). Larue, cited by plaintiffs, does not

cover their claims here, where it holds only that § 1132(a)(2) “authorize[s] recovery for fiduciary

breaches that impair the value of plan assets in a participant’s individual account.” Id. Plaintiffs do

not allege here an impairment of the value of plan assets.

       In sum, plaintiffs’ claim under § 1132(a)(2) must be dismissed without prejudice for failure


                                                  18
to state a claim upon which relief can be granted.

                c.      Equitable Relief

        In their third claim, plaintiffs seek “to enjoin further violations and obtain other appropriate

equitable relief,” pursuant to ERISA, 29 U.S.C. §1132(a)(3). (Compl. ¶¶ 1, 87-88).

        “[This] provision creates a “catchall” which ‘acts as a safety net, offering appropriate

equitable relief for injuries caused by violations that § 1132 does not elsewhere adequately

remedy.’” Korotynska v. Metro. Life Ins. Co., 474 F.3d 101, 105 (4th Cir. 2006) (quoting Varity,

516 U.S. at 512). However, “where Congress elsewhere provided adequate relief for a beneficiary’s

injury, there will likely be no need for further equitable relief, in which case such relief normally

would not be ‘appropriate.’” Id. (quoting Varity, 516 U.S. at 515). In such case, a claim under §

1132(a)(3) must be dismissed as a matter of law. Id. at 102-03.

        Here, based upon the allegations and claims in the complaint, plaintiffs seek relief ultimately

in the form of severance benefits. Indeed, as in Korotynska, their claims “originated as such,” id.

at 105, where they allege that “[f]ollowing their termination, Plaintiffs submitted claims for

severance benefits” and defendants “refused and continu[e] to refuse to consider or administer

Plaintiffs[’] claims for severance benefits under the Plan.” (Compl. ¶¶ 31, 32). Also, as in

Korotynska, plaintiffs’ injuries are redressable under § 1132(a)(1)(B), where such provision allows

a beneficiary “to recover benefits due to him under the terms of his plan, to enforce his rights under

the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.” 474 F.3d

at 106 (quoting 29 U.S.C. § 1132(a)(1)(B)).

        Plaintiffs suggest that they seek broader relief for broader injuries, asserting that they “do

not seek judicial review of a benefits determination,” but instead “remedial relief” in the form of a


                                                   19
“declaration of the existence of a Plan, clarification of their rights under the Plan, a directive to

Canal Wood to identify all Participants and beneficiaries and to notify them of their rights to submit

claims under the Plan, and the appointment of an independent, substitute Plan Administrator to

administer those claims.” (Pls’ Mem. (DE 30) at 11). However, all this relief is premised upon “the

existence of a Plan,” and “clarification of their rights under the Plan,” which relief falls under the

scope of § 1132(a)(1)(B), “to enforce . . . rights under the terms of the plan, or to clarify . . . rights

to future benefits under the terms of the plan.” If plaintiffs are correct, as they assert, that they have

a right to benefits under the Plan, but defendants refuse to function properly as plan administrators,

then the court could order relief to enforce the terms of the Plan. There is, however, no need to

assert an independent claim separate from § 1132(a)(1)(B).

        Comparison to Varity, upon which plaintiffs’ rely in support of their claim is instructive.

There, “[a] group of beneficiaries of a firm’s employee welfare benefit plan . . . sued their plan’s

administrator, who was also their employer,” claiming “that the administrator, through trickery, led

them to withdraw from the plan and to forfeit their benefits.” Varity, 516 U.S. at 491-92 (emphasis

added). They sought, “among other things, an order that, in essence, would reinstate each of them

as a participant in the employer’s ERISA plan.” Id. at 492 (emphasis added). In particular, the

plaintiffs’ employer decided to transfer unprofitable divisions into a new subsidiary, “induc[e] the

failing divisions’ employees to switch employers and thereby voluntarily release [the employer]

from its obligation to provide them benefits,” including medical and nonpension benefits, and then

allow the new subsidiary to fail without impacting more profitable divisions. Id. at 493. “To

persuade the employees of the failing divisions to accept the change of employer and benefit plan,”

the employer assured them of the new subsidiary’s “likely financial viability, and the security of


                                                   20
their employee benefits,” all while the employer “knew” the new subsidiary “was insolvent from the

day of its creation and that it hid a $46 million negative net worth.” Id. at 494 (emphasis added).

When the new subsidiary ended in receivership, employees thereof “lost their nonpension benefits”

and sued “seeking the benefits they would have been owed under their old, [employer] plan, had

they not transferred to” the new subsidiary. Id. (emphasis added).

       The Supreme Court upheld the relief sought under § 1132(a)(3), noting they could not

proceed under § 1132(a)(1)(B), “because they were no longer members of the [employer] plan and,

therefore, had no ‘benefits due them under the terms of the plan.’” Id. (quoting § 1132(a)(1)(B)).

The court also affirmed that the catchall § 1132(a)(3) was “broad enough to cover individual relief

for breach of a fiduciary obligation, in contrast to § 1132(a)(2),” and the court held that the

“intentional misrepresentation” and “knowingly and significantly . . . deceiving a plan’s

beneficiaries” qualified as a breach of fiduciary duty. Id. at 506 & 509 (quotations omitted).

       The instant case is distinguishable from Variety in several key respects. First, plaintiffs do

not seek reinstatement under a plan from which they have withdrawn; rather they seek to enforce

the terms of the Plan in its current form. (See, e.g., Compl. ¶ 78). Second, plaintiffs do not allege

that defendants, through trickery, induced them to accept the current Plan; indeed they do not allege

in the complaint that defendants made any communications to plaintiffs at the time the Plan sought

to be enforced was adopted in May 2000. (See Compl. ¶ 15).

       Third, plaintiffs do not allege sufficient facts to support a claim of an “intentional

misrepresentation” on the part of defendants. Varity, 516 U.S. at 506. Here plaintiffs suggest that

defendants misrepresented to them in April 2001 that their “benefits” would continue. (See Compl.

¶ 27). As an initial matter, plaintiffs have not alleged in the complaint who made alleged


                                                 21
misrepresentations to them, when they were made, nor the actual contents of the statements about

“benefits.” (Id.). While plaintiffs point to additional documentation in their brief, (see, e.g., Pls’

Mem. (DE 30) at 16), the court does not consider such documentation upon the instant motion to

dismiss. Moreover, the representations described about continuation of “benefits” was a matter

governed by the plain language of the Plan, not an issue of fact in the unique purview only of the

employer like the misrepresentation in Varity. 516 U.S. at 494; see also Griggs v. E.I. DuPont de

Nemours & Co., 237 F.3d 371, 380 (4th Cir. 2001) (holding that a fiduciary “is under a duty to

communicate to the beneficiary material facts affecting the interest of the beneficiary which he

knows the beneficiary does not know”) (emphasis added).

       In sum, plaintiffs fail to allege sufficient facts to support a claim for equitable relief under

29 U.S.C. § 1132(a)(3). Therefore, plaintiffs’ third claim must be dismissed without prejudice.

       3.      Dismissal and opportunity to amend

       Defendants seek dismissal of all claims with prejudice. However, “unless the grounds for

dismissal clearly indicate that no amendment in the complaint could cure the defects in the plaintiff’s

case,” then dismissal without prejudice is required with an opportunity for plaintiff to seek leave to

amend. See Goode v. Cent. Virginia Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); see,

e.g., Hancock v. Americo Fin. Life & Annuity Ins. Co., 723 F. App’x 241, 242 (4th Cir. 2018)

(dismissing appeal and remanding case for amendment of complaint, where district court dismissed

claims for failure to plead sufficient facts in the complaint).

       Here, plaintiff’s claims must be dismissed for failure to plead sufficient facts supporting the

claims. As such, dismissal is without prejudice to refiling, moving for leave to amend, or

“stand[ing] on the complaint” as the circumstances may dictate. Goode, 807 F.3d at 629.


                                                  22
Accordingly, in the event plaintiffs wish to pursue their claims in this case, they must, within 21

days of the date of this order, file a motion for leave to amend the complaint, accompanied by 1) a

proposed amended complaint, 2) a redline showing differences between the proposed amended

complaint and the original complaint, and 3) a memorandum in support thereof. In the event

plaintiffs do not seek leave to amend in this manner in the time period specified, the clerk without

further order of this court shall enter judgment closing the case based upon this order.

                                          CONCLUSION

       Based on the foregoing, defendants’ motions to dismiss (DE 23, 25) are GRANTED.

Plaintiffs’ complaint is DISMISSED WITHOUT PREJUDICE for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). Plaintiffs are allowed 21 days from the date of this order

to file a motion for leave to amend complaint, in accordance with the requirements set forth herein.

In the event plaintiffs do not seek leave to amend in this manner in the time period specified, the

clerk without further order of this court shall enter judgment closing the case based upon this order.

       SO ORDERED, this the 26th day of March, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                 23
